Citation Nr: 1546502	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for emphysema or chronic obstructive pulmonary disease (COPD) and if so, whether service connection is warranted.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determination reached by the RO in June 2012 with respect to whether new and material evidence has been received to reopen the claim for service connection for COPD, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran requested a hearing before a Decision Review Officer of the RO.  A hearing was scheduled for April 2015, but the Veteran subsequently cancelled his hearing.  Thus, his hearing request is considered withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for COPD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for emphysema/COPD.  The Veteran was notified of that decision, but did not initiate an appeal or submit relevant evidence during the appeal period.

2.  Evidence associated with the claims file since the July 2005 rating decision was not of record at the time of this rating decision and relates to unestablished facts necessary to substantiate the Veteran's claim.

3.  The Veteran served in Vietnam during the Vietnam era.

4.  The Veteran served at Camp Lejeune.

5.  The Veteran has not been diagnosed with lung cancer.

6.  The Veteran has not been diagnosed with prostate cancer.

7.  The Veteran has not been diagnosed with colon cancer.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final with regard to the claim for service connection for emphysema/COPD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015).

2.  The criteria for reopening the previously denied claim of entitlement to service connection for COPD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The requirements for establishing service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The requirements for establishing service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The requirements for establishing service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.  

The Board notes that VA medical examinations and/or opinions have not been obtained concerning the Veteran's claimed cancer of the lungs, prostate, and colon.  However, as the current medical evidence of record fails to show any diagnosed cancer of the lungs, prostate, or colon, VA examinations are not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

New and Material

The Veteran's initial claim for service connection for COPD was denied in a July 2005 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.204, 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the July 2005 rating decision because the Veteran's COPD was not incurred in service and because COPD is not presumptively related to herbicide exposure.  The Veteran filed a request to    reopen the claim for service connection for COPD in August 2011.

The evidence received since that time includes a November 2013 statement from the Veteran asserting that his COPD is related to in-service treatment for lung conditions and a June 2015 statement from the Veteran's representative asserting that the Veteran's COPD is related to his time serving in Camp Lejeune.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

The prior rating decision did not consider such assertions, and those assertions contribute to a more complete picture of the potential circumstances surrounding the origin of the Veteran's disability.  Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for emphysema/COPD is reopened.  




Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Additionally, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  

Furthermore, if a veteran was exposed to an herbicide during such service, prostate cancer and lung cancer shall be service-connected if the requirements of 38 C.F.R.  § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Board notes that the Director of Compensation and Pension Service issued a Training Letter in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water    to the base were contaminated with either tricholoroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The Veteran is claiming service connection for lung cancer, prostate cancer, and colon cancer due to exposure to herbicides while serving in Vietnam and/or contaminated drinking water at Camp Lejeune.  

As a preliminary matter, the Board notes that the Veteran's service personnel records show that he served on active duty in Vietnam from June 1966 to June 1967, and from December 1970 to May 1971.  Accordingly, the Veteran is presumed to have been exposed to herbicides during service.  See 38 C.F.R.  3.307(a)(6)(iii).  Moreover, as previously noted, respiratory cancers and prostate cancer are diseases recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Colon cancer is not.  The Board also notes that the Veteran served at Camp Lejeune in the 1970s and was thus potentially exposed to contaminated drinking water.  

However, service connection may only be granted where there is competent evidence of a current disability at some point pertinent to the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, service treatment records are silent for any diagnosis, treatment, and/or complaints consistent with lung cancer, prostate cancer, or colon cancer. 

In July 2012 the Veteran's private urologist completed a disability benefits questionnaire on the Veteran's behalf and noted that the Veteran had never been diagnosed with prostate cancer.  Moreover, a review of the medical evidence of record fails to show that the Veteran has ever been diagnosed with cancer of the prostate, colon, or lungs.  

Although the Veteran was exposed to Agent Orange during military service and possibly exposed to contaminated drinking water, as the foregoing evidence indicates, the Veteran has not been diagnosed with lung cancer, prostate cancer, or colon cancer.  

Upon review of the record in its entirety, the Board finds that the competent and probative evidence indicates that the Veteran has not been diagnosed with lung, prostate, or colon cancer.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current diagnosis of lung, colon, or prostate cancer, service connection for those disabilities cannot be established.  See Brammer, 3 Vet. App. at 225.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection for lung cancer, prostate cancer, and colon cancer is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

New and material evidence having been submitted, the claim for service connection for emphysema/COPD is reopened, and to that extent only, the appeal is granted.

Service connection for lung cancer is denied.

Service connection for prostate cancer is denied.

Service connection for colon cancer is denied.


REMAND

The Board finds that additional development is warranted for the Veteran's claim for service connection for COPD and entitlement to a TDIU.

The Veteran's STRs indicate an abnormality in his lungs and chest in March 1971, October 1974, June 1975 and November 1975.

Available treatment records note that the Veteran has severe COPD.  In a June 2015 submission, the Veteran's representative asserted that this condition was related to the Veteran's exposure to herbicides in Vietnam or exposure to contaminated drinking water at Camp Lejeune, North Carolina.  The Board notes that the Veteran's STRs indicate that he served at Camp Lejeune.

On remand the AOJ should obtain the Veteran's service personnel record in order  to determine the exact dates in which the Veteran served at Camp Lejeune, as this  is relevant toward determining the extent to which the Veteran may have been exposed to contaminated water.  


Additionally, the Board again notes that exposure to herbicides in Vietnam is accepted, and that available treatment records indicate that the Veteran is currently diagnosed with COPD.  Given the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon, 20 Vet. App. at 81.  

In providing the requested opinion, the examiner should note that the mere fact that a condition is not presumed by VA to have been caused by herbicide exposure is not, in and of itself, a sufficient basis to deny service connection for the condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  Rather, if the condition is linked to service or  to herbicide exposure by probative medical opinion, service connection can be granted.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Finally, the Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claim for service connection for COPD, the outcome of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate updated VA treatment records dating since March 2015 with the claims file.  


2. Request the Veteran's service personnel record and associate such documents with the claims file.  If the records are not available, a memorandum of unavailability should be prepared and the Veteran notified of such.

3. Schedule the Veteran for a respiratory conditions examination to obtain an opinion.  The claims file must be reviewed by the examiner in conjunction with the examination.  After review of the claims file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD arose in or is etiologically related to his military service, to include the abnormality notes in his lungs and  chest in March 1971, October 1974, June 1975   and November 1975, his exposure to herbicides (Agent Orange), or exposure to contaminated drinking water at Camp Lejeune?  

The examiner should explain the reasons for the conclusion reached.  While the examiner is free to cite to studies by the National Institute of Health in rendering the opinion concerning COPD and Agent Orange exposure, the examiner's rationale should not rely solely on the fact that VA regulations do not recognize COPD as being due to Agent Orange exposure.  

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for COPD and the claim for a TDIU.    If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issues should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. 

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


